                     Case 20-11218-MFW   Doc 387-2   Filed 06/11/20   Page 1 of 4




                                           EXHIBIT A

                                         Proposed Order




AMERICAS 102986717
                     Case 20-11218-MFW         Doc 387-2         Filed 06/11/20         Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
In re
                                                                   Case No. 20-11218 (MFW)
The Hertz Corporation, et al.,1
                                                                   (Jointly Administered)

                                         Debtors.
                                                                   Re: Docket No. ___


     ORDER GRANTING DEBTORS’ EMERGENCY MOTION FOR AUTHORITY TO
      ENTER INTO A SALE AGREEMENT WITH JEFFERIES LLC AND TO SELL
    SHARES OF COMMON STOCK OF DEBTOR HERTZ GLOBAL HOLDINGS, INC.
                THROUGH AT-THE-MARKET TRANSACTIONS

          Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Order”)

pursuant to sections 105(a) and 363(b) of the Bankruptcy Code authorizing, but not requiring,

Debtors to enter into a sale agreement with Jefferies LLC and to sell shares of the common stock

of Debtor Hertz Global Holdings, Inc. (“Hertz”) through at-the-market transactions for an

aggregate offering price of up to and including $1,000,000,000, which in no event will result in

the issuance of more than 246,775,008 shares of common stock; and the Court having found that

it has jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference, dated February 29, 2012

(Sleet, C.J.); and consideration of the Motion and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to


1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.



AMERICAS 102986717
                     Case 20-11218-MFW        Doc 387-2     Filed 06/11/20     Page 3 of 4




28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice of the Motion having been

provided under the circumstances and in accordance with the Bankruptcy Rules and the Local

Rules, and it appearing that no other or further notice need be provided; and a hearing having

been held, if necessary, to consider the relief requested in the Motion (the “Hearing”); and the

record of the Hearing, if any, and all of the proceedings had before the Court; and the Court

having found and determined that the relief sought in the Motion is in the best interests of the

Debtors, their estates, their creditors, their stakeholders, and all other parties-in-interest, and that

the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.          The Motion is GRANTED as set forth herein.

          2.          Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the Debtors are

hereby authorized, but not required, to enter into the Sale Agreement and perform all obligations

thereunder, including without limitation, all indemnification obligations owing to Jefferies,

without further order of the Court.

          3.          The Debtors are authorized, but not required, to sell shares of the common stock

of Debtor Hertz Global Holdings, Inc. through at-the-market transactions using the existing shelf

registration statement on Form S-3 (File No. 333-231878) previously filed by Hertz with the

U.S. Securities and Exchange Commission and declared effective on June 12, 2019, for an

aggregate offering amount of up to and including to $1,000,000,000, which in no event will

result in the issuance of more than 246,775,008 shares.

          4.          Jefferies shall be entitled to retain, from the proceeds generated from the sale of

the unissued stock, amounts equal to all fees owing under the Sale Agreement, without further



AMERICAS 102986717
                     Case 20-11218-MFW         Doc 387-2      Filed 06/11/20     Page 4 of 4




order of the Court; for the avoidance of doubt, Jefferies shall not be deemed a retained

professional under section 327 or 328 of the Bankruptcy Code and shall not be required to

submit fee applications pursuant to section 330 of the Bankruptcy Code.

          5.          The Debtors are authorized and empowered to execute and deliver such

documents and to take and perform all actions necessary to implement and effectuate the relief

granted in this Order.

          6.          This Court retains jurisdiction with respect to all matters arising from or related to

the enforcement of this Order.


Dated: ___________, 2020
       Wilmington, Delaware


                                                            THE HONORABLE MARY F.WALFRATH
                                                            UNITED STATES BANKRUPTCY JUDGE




AMERICAS 102986717
